DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2021/0084325 A1), Ye (US 2020/0221122 A1), Xiu et al., “CE9-related:  Complexity reduction and bit-width control for bi-directional optical flow (BIO)”, JVET-L0256, but particularly its corresponding submitted document saved as JVET-L0256_BIO_Text, but titled JVET-K1001-v7, July 2018 (herein “JVET-L0256”), and Su (US 2019/0132606 A1).
Regarding claim 1, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests a method of processing video data, comprising:  determining, for a conversion between a current block of a video and a bitstream of the video, two corresponding regions for a sub-block of the current block, wherein the two corresponding regions are in two reference pictures of the current block respectively (Examiner finds this is an optical flow based inter prediction mode being described here for sub-blocks (see Applicant’s claim, below); Lim, ¶ 0094:  teaches subblock-level bi-directional optical flow inter prediction wherein the two reference pictures provide bi-directional inter predictions for subblocks of the current block); deriving a sum of absolute difference (SAD) based on partial samples of the two corresponding regions, wherein positions of the partial samples of the two corresponding regions are predetermined (Lim, ¶ 0178:  teaches the difference between the reference blocks can be calculated using SAD; Su, ¶ 0069:  teaches the use of every other row of a block to calculate SAD, thus teaching Applicant’s partial samples); determining a first prediction mode is applied to the sub-block in response to the SAD being larger than or equal to a first threshold, wherein the first prediction mode is an optical flow-based inter prediction mode (Applicant-admitted prior art:  The authors of this application admit in their publication, “Two-Pass Bi-Directional Optical Flow Via Motion Vector Refinement,” that the instant feature taught by Ye is prior art; Lim, ¶¶‌ 0178–0180:  teach conditions that must be met for the application of bidirectional optical flow (BIO), but does not appear to teach what Ye teaches; Ye, ¶ 0122:  teaches disabling BIO when the SAD between two reference blocks is smaller than a threshold, which also teaches enabling BIO if SAD is equal to or larger than the threshold); and deriving spatial gradient values in different directions based on samples of the corresponding regions (interpreted as subblocks consistent with parent application) and an arithmetic shifting operation with a shift value S which is a fixed integer and is not equal to 4 (Ye, ¶ 0007:  teaches horizontal and vertical gradient derivation based on shift operations wherein the shift parameter is based on bitdepth; Examiner finds that because bitdepth is a variable and can be any number, shifts other than 4 can be realized by having a bitdepth that does not yield a shift of 4; Also noteworthy, from Examiner’s review of Applicant’s Specification, Applicant’s published paragraph [0539] appears to explicitly teach a right shift of 4 for horizontal and vertical gradients such that a shift value of 4 appears to be a popular choice for both Applicant and the prior art, evidencing that other values are likely contemplated by the skilled artisan even though less desirable; It appears from Applicant’s C2 and C3 in paragraph [0539] that S not equal to 4 just means that the gradients are modified to another fixed integer, for example 6, when a larger bit-depth is used (see Applicant’s published ¶ 0385); Examiner finds Applicant’s C8 and C9 explains that the claimed subject matter is identical to that presented in JVET-L0256 under Section 8.3.4.5 (page 108), particularly the right shift 6 operations and right shift 3 operations; see also powerpoint presentation for JVET L0256 under Conclusion Section of this Office Action), wherein the spatial gradient values are derived based on samples from the same reference picture (Examiner finds the prior art demonstrates the reason for right shifts for gradient calculations in BIO is to limit the size of the memory or avoid register overflow or avoid unnecessarily large calculations; This is why shifts based on bit-depth is taught in the prior art; Examiner finds this limitation means that the shift value is fixed regardless of bitdepth; JVET-L0256 under Section 8.3.4.5 (page 108) explicitly teaches the right shift 4 for the gradients is fixed; Thus, setting a right shift value to a fixed value is taught in the prior art; While it is true JVET-L0256 under Section 8.3.4.5 (page 108) teaches a fixed right shift of 4 rather than another value, because Ye teaches that a right shift value may not be appropriate for all bit-depths (see supra), Examiner finds the combination of Ye and JVET-L0256 would teach or suggest to one of ordinary skill in the art setting a fixed value for the right shift to a value other than 4 due to the high likelihood that future bit-depths would be larger than current bit-depths contemplated by JVET-L0256; In other words, Ye teaches to one of ordinary skill that it would be obvious to modify JVET-L0256’s fixed shift(4) to another fixed value, when the use of a given sample bit-depth indicates a more appropriate fixed value; This is consistent with Applicant’s published paragraph [0385] in which Applicant explains a right shift of 6 is the result of the bit-depth being 12; Examiner notes a right shift of 6 is claimed next (in original claim 2)), and wherein the spatial gradient values are derived based on samples from a same picture (Examiner notes Applicant’s gradient calculations in C1 of Applicant’s published paragraph [0539] are identical to those in JVET-L0256 under Section 8.3.4.5 (page 108); Specifically, the spatial gradients are calculated in horizontal and vertical directions using list 0 and list 1 reference picture lists; As Applicant’s published paragraph [0159] explains, the same picture can wind up being in both L0 and L1, which is a feature (happenstance) of the prior art rather than a forced condition introduced by Applicant’s purported invention).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim, with those of Ye, because both references are drawn to bi-directional optical flow inter-prediction techniques and because Ye improves upon the conditional constraints taught in Lim by teaching an additional constraint related to disabling BIO according to a SAD calculation between reference blocks.  Thus, the prior art evidences that this combination is a mere combination of prior art elements, according to known methods, that yields a predictable result.  This rationale applies to all combinations of Lim and Ye used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim and Ye, with those of JVET-L0256, because all three references are drawn to bi-directional optical flow inter-prediction techniques, because JVET-L0256 and Ye have common authorship, and because JVET-L0256 improves hardware performance by controlling bit-width for BIO.  Thus, the prior art evidences that this combination is a mere combination of prior art elements, according to known methods, that yields a predictable result.  This rationale applies to all combinations of Lim, Ye, and JVET-L0256 used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim, Ye, and JVET-L0256, with those of Su, because all four references are drawn to inter-prediction techniques and because Su’s teaching of reducing the calculations for SAD for block sizes larger than a threshold reduces computational complexity.  Thus, the prior art evidences that this combination is a mere combination of prior art elements, according to known methods, that yields a predictable result.  This rationale applies to all combinations of Lim, Ye, JVET-L0256, and Su used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests the method of claim 1, wherein the spatial gradient values are derived further based on outer samples of each of the two corresponding regions (Ye, ¶ 0065 and e.g. Fig. 5A:  teaches extended boundaries so that gradients can be calculated from outer samples).
Regarding claim 3, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests the method of claim 2, wherein the number of samples used to derive the corresponding region and the outer samples is (M+k+L−1)×(N+k+L−1), wherein M is a width of the corresponding region, N is a height of the corresponding region, L is a tap number of an interpolation filter, and k is an integer less than G which is a number of the outer sample lines or columns (Ye, ¶ 0065:  teaches the window Ω around the block for calculating gradient values is partially determined by the interpolation filter length (i.e. taps), which Examiner notes is equivalent to Applicant’s Ω window described in published paragraph [0188]; JVET-L0256).
Regarding claim 4, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests the method of claim 3, wherein L=8, G=2 and M=N=16 (Ye, ¶ 0060:  teaches an 8-tap interpolation filter; Ye, ¶ 0075:  teaches the size of the blocks can be powers of 2, including 16; Slide Page 8:  teaches a 4x4 block padded to a 6x6 block, which is a pixel wide boundary around the block for the gradient window, which is equal to G=2 because as claim 3 explains, k is an integer less than G, i.e. k=1, i.e. a 1 pixel-wide surrounding area).
Regarding claim 5, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests the method of claim 1, wherein S is equal to 6 (Examiner finds Applicant’s published ¶ 0385 explains that a bit-depth of 12 could yield a right shift variable equal to 6; Ye, ¶ 0007:  teaches horizontal and vertical gradient derivation based on shift operations wherein the shift parameter is based on bitdepth; Examiner finds that because the bitdepth is a variable and can be any number, a shift of 6 would be desirable for larger bitdepths and shifts of e.g. 2 or 4 would be desirable for smaller bit-depths).
Regarding claim 6, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests the method of claim 1, wherein samples in one row of every R rows in each of the two corresponding regions are used to derive the SAD, and R is an integer larger than 1 (Ye, ¶¶ 0088 and 0092:  teach line based or row based sub-block merging for BIO; Su, ¶ 0069:  teaches the use of every other row of a block to calculate SAD can reduce computational complexity; Obviously skipping more rows reduces complexity further).
Regarding claim 7, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests the method of claim 1, wherein the shift value S is independent of a sample bit-depth of the current block (Examiner finds Applicant’s published ¶ 0385 explains that a bit-depth of 12 could yield a right shift variable equal to 6; Ye, ¶ 0007:  teaches horizontal and vertical gradient derivation based on shift operations wherein the shift parameter is based on bitdepth; Examiner finds that because the bitdepth is a variable and can be any number, a shift of 6 would be desirable for larger bitdepths and shifts of e.g. 2 or 4 would be desirable for smaller bit-depths; Despite the claim saying it is not based on bit-depth, Applicant’s publication explains that it is, although it can obviously be hard-coded rather than calculated using bitdepth as a parameter in the calculation).
Regarding claim 8, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests the method of claim 1, wherein the method further comprising:  deriving a horizontal motion offset and a vertical motion offset based on the spatial gradient values (JVET-L0256, Section 8.3.4.5 (page 108):  teaches the derivation of the horizontal and vertical motion refinements in the BIO process includes deriving horizontal and vertical motion offsets); deriving a prediction refinement based on the horizontal motion offset, the vertical motion offsets, and the spatial gradient values (JVET-L0256, Section 8.3.4.5 (page 108):  teaches the derivation of the horizontal and vertical motion refinements according to the BIO gradients); deriving final prediction samples based on a sum of the prediction refinement and the samples of the corresponding regions and a clipping operation; and performing the conversion based on the final prediction samples (Examiner finds the only description of this subject matter is in Applicant’s para. [00432] and particularly in C1, C8, and C18; JVET-L0256, Section 8.3.4.5 (page 108):  teaches the derivation of the horizontal and vertical motion refinements in the BIO process includes Applicant’s C1, C8, and C18 derivations as described in the Specification and as interpreted here).
Regarding claim 9, the combination of Lim, Ye, JVET-L0256, and Su teaches or suggests the method of claim 8, wherein the clipping operation is within a range [minPred, maxPred], and wherein the maxPred is based on the sample bit-depth of the current block, the minPred and the maxPred are integers (JVET-L0256, Section 8.3.4.5 (page 108):  teaches for Clip3(min, max, value) that the max is based on bitDepth; Examiner notes Applicant uses the notation Clip3(value, min, max); see Applicant’s C15).
Regarding claim 10, the combination of Lim, Ye, and JVET-L0256 teaches or suggests the method of claim 1, wherein the conversion includes encoding the current block into the bitstream (Lim, ¶ 0009:  teaches BIO for encoding and decoding).
Regarding claim 11, the combination of Lim, Ye, and JVET-L0256 teaches or suggests the method of claim 1, wherein the conversion includes decoding the current block from the bitstream (Lim, ¶ 0009:  teaches BIO for encoding and decoding).
Claim 12 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 13 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 14 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 15 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 16 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 17 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 18 lists the same elements as claim 7, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but in CRM (product-by-process) form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
X. Xiu, Y. He and Y. Ye, "CE9.5.3: Bi-directional optical flow (BIO) simplification", JVET-K0344, July 2018.
Powerpoint for JVET-L0256:  CE9-related: Complexity reduction and bit-width control for bi-directional optical flow (BIO), Slide 6 (Oct 2018).
H. Liu, L. Zhang, K. Zhang, H. C. Chuang, Y. Wang and J. Xu, "Two-Pass Bi-Directional Optical Flow Via Motion Vector Refinement," 2019 IEEE International Conference on Image Processing (ICIP), Taipei, Taiwan, 2019, pp. 1208-1211, doi: 10.1109/ICIP.2019.8803763.  This is Applicant’s own work admitting curtained claimed features are prior art (see supra).
X. Xiu, Y. He and Y. Ye, "CE9-related:  Complexity reduction and bit-width control for bi-directional optical flow (BIO),” JVET 12th meeting, Macao, CN Oct. 2018, JVET-L0256_v2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481